At a former day of this term the judgment of the trial court in this cause was by this court affirmed, and appellant has filed a motion for rehearing, which is now before this court for consideration and action.
We have carefully considered the motion for rehearing, and have reached the conclusion that the judgment of this court, as heretofore rendered, affirming the judgment of the trial court, was correct, and, without further discussion of the motion for rehearing, the same is overruled.
Appellant's counsel, by the motion for rehearing, however, complain and say that this court has inadvertently done the attorneys for appellant in this cause an injustice, in holding that the first, second, and third assignments of error in appellant's brief were subject to the criticism directed against them by appellee in her brief. The language of the opinion of this court in that connection was as follows:
"There is nothing in appellant's brief, in connection with its presentation of the first, second, and third assignments, going to point out that the questions raised were called to the attention of the trial court in the motion for new trial; and as presented they constitute an invitation to this court to search the transcript of 202 pages for the motion for new trial, and then to read said motion, embracing pages 93 to 106, inclusive, of the transcript, in order to ascertain whether said assignments were embraced in said motion, and that such a burden should not be imposed upon this court."
Since this language by the court in the original opinion has been specifically called to our attention, we have again carefully examined the objection made by appellee to the consideration of the first, second, and third assignments of error contained in appellant's brief, as well as the criticism offered by appellee in that connection, and we have concluded that such objections by appellee were not tenable, and that there was, in fact, no reason for the criticism offered in that connection, and have concluded that appellant substantially complied with the rules for briefing cases in this court, and we therefore withdraw the language contained in the original opinion above quoted and complained of by appellant in the motion for rehearing.
  Motion for rehearing is overruled. *Page 1175